DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant’s arguments with respect to claim(s) 06/24/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to “dispose the stressor entirely within the chamber” such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on United States Patent Application No. 2011/0180965 to Zhang in view of United States Patent No. 4391511 to Akiyama et al and United States Patent No. 5618759 to Boysel is presented below.
	This rejection is made FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2011/0180965 to Zhang in view of United States Patent No. 4391511 to Akiyama et al and United States Patent No. 5618759 to Boysel.
In regards to Claim 1, Zhang teaches an apparatus Fig. 1-6 for radially compressing or distending a semiconductor structure 32 having a front surface (top of 32), a back surface (bottom 32), a circumferential edge and a central axis (as it has a diameter [0024]), the apparatus comprising: a chamber 10 [0017]; a heater for heating the chamber 12 (lamps [0017]), the heater comprising radiant heating lamps, resistance heaters or inductive heaters (UV lamps, which are implicitly a heating lamp or replaced by a heating lamp, i.e., radiant heating lamps [0017); a stressor (the combination of the chuck 23 and the mold 30) for stressing the structure (in the form of molding the substrate) , which changes the shape of the substrate (which happens when molding happens), the stressor being disposed entirely within the chamber (as shown in Fig. 1) [0016-0027].
Zhang does not expressly teach the stressor comprising triangular-shaped segments mounted in the chamber that point inward to a central axis, the segments being configured for movement radially inward or outward from the central axis to cause the structure to radially compress or distend to stress the structure, the stress being directed perpendicularly to the central axis; and fluid passageways formed in each segment for forming a vacuum between the segment and structure.  
Arneson teaches a wafer support in Fig. 12A, 12B, which is an apparatus for radially compressing or distending a semiconductor structure (as shown in Fig. 12A, 12B, and the arrows showing the stretching of the wafer support structure, analogous of Fig. 11A, 11B), a semiconductor structure having a front surface, a back surface, a circumferential edge and a central axis (as it is circular structure) comprising: eight wafer frame segments 1202 that point inward toward a central axis (as they are almost wedge/triangularly shaped), the segments being configured for movement radially inward or outward from a central axis to cause the structure to radially compress or distend to stress the structure, the stress being directly perpendicularly to the central axis (as shown in the arrows stretching outward in Fig. 12B), such that movement is in a radial manner, as shown in the arrows of Fig. 12B (Col. 11 lines 10-30) and that the mechanism for radial movement is through mechanical motors, pneumatic, magnetic or any other mechanism (Col. 12 lines 57-Col. 13 line 3).
Arneson teaches that this is a stressor, as it stretches/stresses the substrate on a support.
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. As Zhang teaches a substrate support for compressing/molding a substrate and Arneson also teaches a substrate support for distending/compressing a substrate in a radial form, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Zhang with the substrate support/stressor of Arneson, as art analogous structures for changing the shape/stressing the substrate. See MPEP 2143 Motivation A, and alternatively B. 

Zhang in view of Arneson does not expressly teach the segments are triangular shaped or that there are fluid passageways formed in each segment for forming a vacuum between the segment and structure.
Akiyama teaches an apparatus Fig. 6a, 6b, 7b capable of radially distending a semiconductor structure (wafer 4) having a front surface (top of 4), a back surface (bottom of 4), a circumferential edge (outer edge of the circle of 4) and a central axis (as it is a circle), the apparatus comprising: triangular-shaped segments (blocks 35 in Fig. 6B, which are triangular wedges in Fig. 7b) which is oriented as that point inward to a central axis (as they are wedge like pie shaped triangles in Fig. 7b, the embodiment of choice), the segments hold the substrate and move it (as it is a vacuum chuck, Col. 4 line 20-Col. 13 line 11).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Zhang in view of Arneson by changing the shape of the segments that hold the semiconductor structure from circular (almost triangular)  segments into triangular segments.
It has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made any showing of criticality in the shape of the segments that would tend to point toward the non-obviousness of freely selecting a triangular shape vs. a circular segment/partial wedge shape.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
Zhang teaches that the chuck of 23 is a vacuum chuck [0023] and Arneson expressly teaches a fixing means in the form 1204 but also that there are vacuum pipes in each section (not shown, Col. 6 lines 2-14).
Zhang in view of Arneson do not expressly teach that there are fluid passageways formed in each segment for forming a vacuum between the segment and structure.
Boysel teaches a vacuum chuck Fig. 1-3 with segments 20 with ports or fluid passageways 30 inside the segments 30 instead of outside of the segments, i.e., fluid passageways in the blocks (Col. 4 line 65-Col. 7 line 30). Boysel teaches that placing the negative pressure due to the application to the underside of the wafer with sufficient negative pressure is applied to maintain a good seal to the wafer as the fluid passageways are on top of the mesas (Col. 5 line 60-Col. 6 line 6).
It would be obvious to one of ordinary skill in the art, to modify the apparatus of Zhang in view of Arneson with fluid passageways on top of the mesas/blocks/triangles, as per the teachings of Boysel. One would be motivated to do so for the predictable result of creating a sufficient seal on the wafer vs. having negative pressure being applied around the mesas/blocks, which reinforces the teachings of Zhang in view of Arneson. See MPEP 2143, Motivations A. 
 In regards to Claim 2, Zhang in view of Arneson and Boysel teaches the segments are configured for movement inward (or inwards towards the substrate) from the central axis, as per the teachings of Fig. 12A, 12B of Arneson, when the semiconductor structure isn’t stretched out Fig. 12A.
In regards to Claim 3, Zhang in view of Arneson and Boysel teaches the segments are configured for movement outward (or pull away from the substrate) from the central axis (as the triangles meet at the center of the circle), as per the teachings of 12A, 12B.
In regards to Claim 4, Zhang in view of Arneson and Boysel teaches that segments are driven by pneumatic, hydraulics or a motor, as per the rejection of Claim 1 above.
In regards to Claim 5, Zhang teaches the heater 12 is external to the chamber (as shown in Fig. 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2014/0239529 which teaches another molding/stressing apparatus.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716